         Case 2:17-cv-04114-CFK Document 266 Filed 01/27/21 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LARRY G. DOCKERY                                             :      CIVIL ACTION
               Plaintiff                                     :
                                                             :
         v.                                                  :      NO. 17-4114
                                                             :
STEPHEN E. HERETICK, et al.                                  :
                Defendants                                   :


                                  MEMORANDUM OPINION

DAVID R. STRAWBRIDGE
UNITED STATES MAGISTRATE JUDGE                                                   January 27, 2021

    I.        INTRODUCTION

         Presently before the Court is Plaintiff’s Larry Dockery (“Plaintiff” or “Dockery”) motion

to compel responses from Defendant Stephen Heretick (“Defendant” or “Heretick”) to

interrogatories and document requests. As the facts of this case are well known to the parties, we

present here only those facts relevant to the current motion.1

         The parties previously exchanged an initial round of discovery responses and document

production, which “included a sample production of 10% of the thousands of total files that

Heretick handled.” (Doc. 244 at 2.) Following that initial round of discovery, on August 14,

2020, Plaintiff served Heretick with a series of interrogatories and document requests, which are

the subjects of the current dispute. (Doc. 244-1) (the “August 14 Discovery Requests.”) Heretick

1
  By way of brief background, this motion to compel addresses only discovery sought from
Heretick, not his co-defendants 321 Henderson Receivables, LLC (“Henderson”) or J.G.
Wentworth Originations, LLC (“Wentworth”). Plaintiff’s central allegation here is that Heretick,
Wentworth, and Henderson created “a scheme to violate the statutory protections afforded to
Plaintiff and other members of the class who were sellers of structured settlement annuities.”
(Doc. 244 at 1.) Plaintiff alleges that this scheme operated to induce holders of annuities to sell
them at deeply discounted rates by depriving sellers of their statutory right to independent
counsel when entering the sale agreements. (Id. at 1–2.)


                                                 1
        Case 2:17-cv-04114-CFK Document 266 Filed 01/27/21 Page 2 of 18




originally objected to all of Plaintiff’s discovery requests and “provided virtually no information

in response to interrogatories and zero documents.” (Doc. 244 at 3.) On December 7, 2020,

Plaintiff filed this motion to compel following the parties’ failure to resolve the issues through

meet and confer discussions. (Doc. 244.) On December 14, 2020, Judge Kenney referred the

motion to us for resolution. (Doc. 248.) Defendant submitted its response to the motion on

December 23, 2020, (Doc. 250), and at same time submitted supplemental responses to its

original responses to the August 14 Discovery Requests (Doc. 250-4.) In lieu of submitting a

reply brief, Plaintiff requested a discovery conference, which we held with counsel on January

15, 2021. (Doc. 255.)

       At that conference, counsel for the parties agreed that it would be beneficial to hold a

preliminary deposition of Heretick to get further clarification particularly concerning the

“identification and availability of documents.” (Doc. 255.), We directed counsel to schedule that

deposition as early as practicable.2 (Id.) We further ordered Plaintiff to submit a reply brief,

which he did on January 22, 2021. (Doc. 257.) Here, we resolve as many issues as are

appropriate, given that Heretick’s preliminary deposition has yet to occur. In doing so, we

consider Plaintiff’s motion and supporting memorandum (Doc. 244), Defendant’s response in

opposition to the motion (Doc. 250), Defendant’s supplemental responses (Doc. 250-4), and

Plaintiff’s reply in support of the motion (Doc. 257).




2
  In line with our directive to schedule his deposition as early as practicable, we acknowledge
that Heretick may have limited availability given his position as a Virginia state legislator and
the timing of the Virginia legislative session. We expect that the parties will account for the
scheduling of this deposition in connection with their current obligation under Judge Kenney’s
January 25, 2021 order (Doc. 258) to propose an updated scheduling order on or before January
29, 2021.


                                                 2
         Case 2:17-cv-04114-CFK Document 266 Filed 01/27/21 Page 3 of 18




   II.      LEGAL STANDARD

         Generally, all relevant, non-privileged information is discoverable. Fed. R. Civ. P.

26(b)(1). Information need not be admissible to be discoverable. Id. Rather, it must merely be

“relevant to any party's claims or defenses and proportional to the needs of the case.” Id.

“Relevance in this context has been ‘construed broadly to encompass any matter that could bear

on, or that could reasonably lead to other matter that could bear on any issue that is or may be in

the case.’” United States v. Abbott Labs., 2016 WL 4247429, at *2 (E.D. Pa. Aug. 11, 2016)

(quoting Oppenheimer Fund v. Sanders, 437 U.S. 340, 351 (1978)). “The scope of discovery is

very broad, though it ‘is not unlimited and may be circumscribed.’” ITOCHU Int'l, Inc. v. Devon

Robotics, LLC, 303 F.R.D. 229, 231 (E.D. Pa. 2014) (quoting Bayer AG v. Betachem, Inc., 173

F.3d 188, 191 (3d Cir. 1999)). “It is axiomatic that a trial court has broad discretion to fashion

discovery orders.” Kuhns v. City of Allentown, 264 F.R.D. 223, 227 (E.D. Pa. 2010). In

fashioning such an order, we are mindful that the Third Circuit favors a policy of liberal

discovery standards. See, e.g., Westchester Fire Ins. Co. v. Household Int'l, Inc., 167 F. App'x

895, 899 (3d Cir. 2006).

         Federal Rule of Civil Procedure 33 allows the parties to serve written interrogatories on

any other party. Fed. R. Civ. P. 33(a)(1). “Each interrogatory must, to the extent it is not objected

to, be answered separately and fully in writing under oath.” Id. (b)(3). Where a party fails to

answer an interrogatory or provides an evasive or incomplete answer, the interrogating party may

bring a motion to compel a sufficient answer. Fed. R. Civ. P. 37(a)(3)(b). The party resisting

production bears the burden of persuasion and “‘must show specifically’ how the information

requested ‘is not relevant or how each question is overly broad, burdensome, or oppressive.”’ In




                                                 3
          Case 2:17-cv-04114-CFK Document 266 Filed 01/27/21 Page 4 of 18




re Auto. Refinishing Paint Antitrust Litig., No. MDL 1426, 2006 WL 1479819, at *2 (E.D. Pa.

May 26, 2006) (quoting Josephs v. Harris Corp., 677 F.2d 985, 992 (3d Cir. 1982)).

          Federal Rule of Civil Procedure 34 allows the parties to “serve on any other party a

request within the scope of Rule 26(b) to produce . . . any designated documents.” Fed. R. Civ. P.

34(a)(1)(A). In responding to a request for document production, “Rule 34 requires that a party

served with a document request either produce the requested documents or state a specific

objection for each item or category objected to.” Harcum v. Leblanc, 268 F.R.D. 207, 209 (E.D.

Pa. 2010). “Mere recitation of the familiar litany that an interrogatory or a document production

request is ‘overly broad, burdensome, oppressive and irrelevant’ will not suffice.” Momah v.

Albert Einstein Med. Ctr., 164 F.R.D. 412, 417 (E.D. Pa. 1996). Rather, the responding party

must “state with specificity the grounds for objecting to the request” and “must state whether any

responsive materials are being withheld on the basis of that objection.” Fed. R. Civ. P. 34

(b)(2)(B)–(C).

   III.      DISCUSSION

          Our discussion, consistent with the organization in the parties’ submissions, organizes

each of the disputed discovery requests into one of eight broader issues. Within those broader

issues, we analyze each disputed interrogatory or request for production of documents. We also

note at the outset that the parties have agreed for the limited purpose of this discovery dispute

that the interrogatories and requests for production sought are limited to the sample files Heretick

has previously produced where applicable. We further note that Heretick must identify all

documents via bates number where we determine that further document production or

identification is necessary. See Accompanying Order.




                                                 4
        Case 2:17-cv-04114-CFK Document 266 Filed 01/27/21 Page 5 of 18




        A. Issue 1: Information concerning draft affidavits Heretick supplied to class

            members

        This issue includes Interrogatory 1 and Document Requests 1–5. (Doc. 244 at 4.)

Interrogatory 1 provides as follows:

        Identify each Affidavit of a seller (“Seller”) of payments from a Structured
        Settlement Annuity (“Affidavit”) that You had any role in drafting or editing by
        providing the name of the seller and the date upon which the Affidavit was
        executed, or producing all such affidavits and identifying them by bates number.
        Heretick originally objected to this interrogatory as overly broad, unduly burdensome,

and irrelevant without providing any further explanation as to the basis for those objections.

However, in his supplemental response, Heretick provided responsive information, stating that

he drafted the affidavits but only until a particular date in 2004 (not yet identified), when

Wentworth and Henderson began drafting the affidavits. Heretick asserted that, referring to the

sample file production that has already occurred, “Plaintiff has the seller affidavits for the sample

files for 2003 which were drafted by Heretick. Plaintiff also has the seller affidavits for 2004,

some of which may have been drafted by Heretick.” (Doc. 250 at 6.) Given that this

interrogatory has been limited to the sample files already produced, this supplemental response

further the narrows the dispute to those files from 2004 for which it is unclear whether Heretick

drafted the affidavits.

        Despite that the remaining scope of this dispute has been narrowed significantly, Heretick

continues to object on two bases: (1) it is overly broad in that it is not limited to transactions

involving Wentworth and Henderson, even though all putative class members transacted with

one of those two entities; and (2) it seeks irrelevant information in that the mere fact that

Heretick drafted the affidavits that sellers signed, and that he sent them to sellers and/or their




                                                 5
        Case 2:17-cv-04114-CFK Document 266 Filed 01/27/21 Page 6 of 18




counsel, does not bear on whether sellers’ counsel were independent. (Doc. 250 at 6.) We are not

persuaded by either of Heretick’s arguments.

       Heretick’s first objection is baseless, as Plaintiff has clarified in his motion to compel that

he seeks only “information concerning draft affidavits supplied by Heretick to class members.”

(Doc. 244 at 4) (emphasis added). Given that all putative class members were involved in

transactions with Wentworth or Henderson, Heretick’s overbreadth objection on this ground is

unavailing. Indeed, Plaintiff does not seek affidavits beyond those supplied to class members

with this interrogatory. Second, while Heretick is correct that the fact that he drafted the

affidavits does not necessarily lead to the conclusion that sellers’ counsel was not independent,

that information is clearly relevant for discovery purposes at this stage. As Plaintiff explains, this

information goes “directly to the lack of independent legal representation during the process, and

to Heretick’s awareness of that lack of independent representation.” (Doc. 244 at 4.)

       Because this information is relevant and Plaintiff’s request is not overly broad, Heretick

must respond to the interrogatory to identify by bates number which affidavits he drafted within

the sample files to the extent that any have not yet been identified.

       The next discovery request within this issue is Document Request 1:

       For each Affidavit identified in response to Interrogatory 1 above, identify every
       source providing the factual assertions set forth in the Affidavit.
       Heretick originally objected to this document request “because it does not seek the

production of documents but rather is an interrogatory.” (Doc. 244-1.) He further objected to it as

overly broad, unduly burdensome, and irrelevant. (Id.) However, in his supplemental response,

Heretick identified “the source[s] of the information for the facts set forth in the affidavit[s]” as

being “application materials filled out by the seller, the transaction documents, the disclosure

statement, the Petition for Court Approval, the notice of the hearing for the transaction, and the



                                                  6
        Case 2:17-cv-04114-CFK Document 266 Filed 01/27/21 Page 7 of 18




proposed order for approval of the transaction.” (Doc. 250-4 at 5–6.) Because Heretick’s

supplemental response was filed subsequent to Plaintiff’s motion to compel, the motion does not

address whether Plaintiff considers this supplemental response to be sufficient. Further, Plaintiff

has not taken the opportunity to state whether Heretick’s supplemental response is insufficient in

his reply brief. Given that Plaintiff has not asserted any basis for considering the response

insufficient, and that Heretick’s answer appears on its face to be responsive, we will not order

any further response at this stage. However, if Plaintiff seeks further specificity on this question,

he may pursue it at the yet to be scheduled discovery deposition of Heretick.

       The next discovery request within this issue is Document Request 2:

       To the extent not already produced, produce each Affidavit identified in response
       to Interrogatory 1.
       The parties appear to have reached a resolution of this dispute, as these discovery

requests have been limited to the sample files Heretick has already produced, and this request

merely seeks affidavits “to the extent not already produced.” However, to the extent any

affidavits have been omitted from the sample files, Heretick must produce them. As discussed

above in relation to Interrogatory 1, this document request seeks relevant information that goes

to the alleged “lack of independent legal representation during the process, and to Heretick’s

awareness of that lack of independent representation.” (Doc. 244 at 4.)

       The next discovery requests within this issue are Document Requests 3 and 4, which

seek similar subject matter: drafts of sellers’ affidavits. These requests provide as follows:

       Document Request 3: Produce all drafts of each Affidavit identified in response
       to Interrogatory 1, and all documents referring or relating to any edit You made
       or other action You took relating to each such Affidavit.
       Document Request 4: Produce all drafts of any Affidavit in Your possession
       which was not drafted by You, and for each such draft identify (i) The date upon
       which You received it; and (ii) The person from whom You received it.



                                                  7
        Case 2:17-cv-04114-CFK Document 266 Filed 01/27/21 Page 8 of 18




       Heretick originally objected to these document requests as overly broad, unduly

burdensome, and irrelevant. He further objected to these requests “to the extent [they] seek

information . . . protected by the attorney client privilege and/or the work product doctrine.”

(Doc. 244-1 at 7.) However, Heretick has provided no explanation as to why these documents are

privileged and has not supplied a privilege log to allow Plaintiff to contest the claim. Moreover,

in his supplemental response, Heretick stated that drafts of the affidavits, whether prepared by

him or someone else, to the extent they exist are, are contained in the sample files already

produced. (Doc. 250-4 at 6–7.)

       We find that, as Plaintiff argues, the draft affidavits are relevant and proportional to the

needs of the case. Indeed, at the discovery stage, these drafts can certainly be said to bear on the

independence or lack thereof of sellers’ counsel and Heretick’s potential knowledge of the same.

Heretick asserts that he has already produced all relevant drafts within the sample files.

However, Plaintiff argues that the sample files do not include many of the types of documents

that would typically be involved in a drafting process of this nature. Accordingly, we expect that

Plaintiff will pursue this line of questioning at Heretick’s discovery deposition. However, to the

extent he has not already, Heretick must respond fully and substantively to these requests by

producing and identifying via bates number any drafts and related documents involved in

preparing affidavits for putative class members whose transactions are represented within the

sample files, whether prepared by him or someone else.

       The final discovery request within this issue is Document Request 5:

       Produce all communications with any person at JG Wentworth or 321 Henderson
       referring or relating to any Affidavit.
       Heretick objected to this document request as overly broad, unduly burdensome, and

irrelevant, as well as protected by attorney client privilege and/or the work product doctrine.



                                                 8
        Case 2:17-cv-04114-CFK Document 266 Filed 01/27/21 Page 9 of 18




Unlike the document requests discussed above, Heretick has provided no supplemental response

to Document Request 5. Thus, his response is plainly insufficient, as “[m]ere recitation of the

familiar litany that an interrogatory or a document production request is ‘overly broad,

burdensome, oppressive and irrelevant’ will not suffice.” Momah, 164 F.R.D. at 417. In his

response to the motion, Heretick states that the communications Plaintiff seeks here are already

contained in the sample files. However, Plaintiff disputes this assertion and states that the sample

files “contain not a single email.” (Doc. 257 at 3.)

       We find that the communications sought are relevant and within the scope of discovery.

Indeed, Plaintiff’s central allegation in this case is that Defendants Heretick, Wentworth, and

Henderson operated in conjunction to deprive sellers of independent counsel. Communications

between the three Defendants, which Plaintiff seeks here, could obviously shed light on the merit

and veracity of that allegation. Heretick must therefore produce and identify via bates number

any responsive communications related to the transactions represented in the sample files to the

extent they are not privileged. If Heretick wishes to assert that the relevant communications are

privileged, he must state the specific grounds supporting that assertion and provide a privilege

log for any responsive documents that have been withheld. Again, we expect that Plaintiff will

pursue questions regarding the existence of these communications at Heretick’s discovery

deposition.

       B. Issue 2: Heretick’s communications with counsel for the sellers of annuities

       This issue includes Interrogatory 2 and Document Request 6. Because Heretick’s

response to Document Request 6 merely referred Plaintiff to his response to Interrogatory 2, it is

appropriate to discuss the two requests together.




                                                  9
        Case 2:17-cv-04114-CFK Document 266 Filed 01/27/21 Page 10 of 18




        Interrogatory 2: Identify all communications between You and any Seller, any
        person purportedly acting as counsel to any Seller, or any person who signed an
        estoppel letter relating to any Seller.

        Document Request 6: To the extent not already produced, produce all
        communications identified in response to Interrogatory 2 above.

        Heretick responded to these requests by asserting that the burden of identifying the

requested communications “would be substantially the same for Plaintiff as it would for [him],”

and he referred Plaintiff to documents he previously produced “from which the requested

communications can be ascertained.”3 (Doc. 250-4 at 2–3.) Conversely, Plaintiff argues that the

burden of ascertaining the communications would be not substantially the same for either party,

as Plaintiff “does not know all of the communications that took place” between the sellers’ and

their lawyers and that “only Hertick has this information.” (Doc. 244 at 5.) We agree with

Plaintiff.

        Federal Rule of Civil Procedure 33 permits a party to respond to an interrogatory by

pointing to business records from which the answer to the interrogatory can be ascertained if the

“burden of deriving or ascertaining the answer is substantially the same for the party serving the

interrogatory as for the party served.” Fed. R. Civ. P. 33(d). However, a party answering an

interrogatory in this manner must “specify the records . . . in sufficient detail to permit the

interrogating party to locate and to identify, as readily as can the party served, the records from

which the answer may be ascertained.” Id. Here, Heretick has provided no further detail as to

which records contain the communications Plaintiff seeks other than to assert they can be

ascertained from “documents previously produced.” Without further explanation or specificity

from Heretick, his response that the burden of identifying the relevant communications would be

3
 Heretick also objected to these requests as overly broad, unduly burdensome, and irrelevant.
(Doc. 250-4 at 2–3.) However, as discussed above, these blanket objections without explanation
are insufficient and will not be sustained.


                                                10
        Case 2:17-cv-04114-CFK Document 266 Filed 01/27/21 Page 11 of 18




substantially the same is insufficient. Heretick must respond to these requests in a manner

consistent with his obligations under Rule 33 and identify the relevant documentation via bates

number.

        C. Issue 3: Heretick’s efforts to determine independence of sellers’ counsel or

              whether sellers had been advised to obtain counsel

        This issue includes Interrogatories 3 and 4. Interrogatory 3 provides as follows:

        For each instance in which You represented to a court that an attorney for a
        Seller was independent, including but not limited to each instance in which You
        filed a document with a court making such a representation, identify all steps You
        took to determine whether the attorney providing legal advice to any Seller was in
        fact independent.

        In response to this interrogatory, Heretick stated that he “did not make a representation

about the independence of Seller’s lawyer” and that he “did not investigate the veracity of

statements by sellers or lawyers for the sellers about the sellers’ lawyer’s independence.” (Doc.

244-1 at 3–4.) With regard to the first portion of Heretick’s response, that he “did not make a

representation” about the independence of sellers’ lawyers, it was made clear at the January 15,

2021 discovery conference that the parties’ dispute centers on what constitutes making a

“representation” to a court. However, this dispute is inconsequential in light of the second

portion of Heretick’s response, that he “did not investigate the veracity of statements . . . about

the sellers’ lawyers’ independence.” Regardless of whether Heretick’s conduct should be

characterized as having made a “representation,” this second portion of the response answers the

substance of the interrogatory. That is, Heretick states plainly that he did not investigate whether

the sellers’ lawyers were independent. He argues that he has “fully responded to this

interrogatory.” (Doc. 250 at 8.) We agree. No further response to this interrogatory is required at

this stage.



                                                11
        Case 2:17-cv-04114-CFK Document 266 Filed 01/27/21 Page 12 of 18




        Next, Interrogatory 4 provides as follows:

        For each instance in which You represented to a court that a Seller had been
        advised to seek independent advice, identify all steps You took to determine
        whether the Seller had in fact been so advised.

        In response, Heretick objected to the interrogatory as irrelevant, overly broad, and

burdensome. But he did, nonetheless, identify the following steps he took to determine whether a

seller had been advised to seek independent counsel: He states that he “reviewed the executed

transaction documents, the executed disclosure statements, the executed acknowledgements, or

waivers of professional advice and/or letters from Seller’s lawyer which included the sellers’

written representation or acknowledgement that he had been informed in writing to seek

independent professional advice.” (Doc. 244-1 at 4.) Here again, Heretick argues that he has

fully responded to the interrogatory. We agree. Plaintiff did not articulate in the motion to

compel or his reply brief the reasons why he considers this response to be insufficient. Rather,

Plaintiff only reiterated that the interrogatory seeks relevant information. (Doc. 244 at 5.) While

we agree with Plaintiff that the information sought is relevant, we see no argument presented as

to why Heretick’s response is not sufficient, and we conclude that no further response is required

at this time.

        D. Issue 4: Whether sellers’ counsel attended hearings on petitions to sell clients’

            annuities

        This issue includes only Interrogatory 5. That interrogatory stated:

        Identify each instance in which an attorney for a Seller appeared at any hearing
        on the Petition relating to sale of that Seller’s annuity payments.

        Heretick originally responded to this interrogatory by stating that he “recalls instances in

which a seller’s attorney appeared for the hearing . . . but does not recall the specific sellers or

transactions when this occurred.” (Doc. 250-4 at 3.) In his supplemental response, Heretick


                                                12
       Case 2:17-cv-04114-CFK Document 266 Filed 01/27/21 Page 13 of 18




provided the name of one attorney who he recalled as having appeared at the hearings, but stated

that he is unable to “recall the name of sellers or the specific transactions where [that attorney]

appeared.” He further stated that he could not recall any other attorneys who attended hearings.4

(Id.) Plaintiff argues that Heretick’s response was “wholly vague and general” and insufficient to

enable Plaintiff to “examine him efficiently and fully on the issue at his deposition.” We agree.

       Indeed, Heretick’s responses here are insufficient. A party cannot fully answer an

interrogatory merely by stating that he or she cannot recall the information sought. Rather, for

their answer to be sufficient, a party that “cannot recall” must also set forth the efforts made to

obtain the information sought. See Oke v. Crowuther, 2019 WL 4393388, at *2 (W.D. Pa. Sept.

14, 2019) (citing Hansel v. Shell Oil Corp., 169 F.R.D. 303 (E.D. Pa. 1996)). Because Heretick

has merely stated that he cannot recall without providing any information as to what efforts he

made to ascertain the requested information, his response is insufficient. Heretick must respond

to this interrogatory fully in compliance with his obligations under Fed. R. Civ. P. 33, which

includes at the very least, specifying what efforts he made to obtain the information that he states

that he “cannot recall.”

       E. Issue 5: Whether Heretick sought to limit public access to any petitions he filed

This issue includes only Interrogatory 6, which states:

       Identify each instance in which You sought to seal or [sic] any portion of the
       court records relating to any Petition.

       Heretick responded to this interrogatory with a one-word answer: “None.” That is,

Heretick answered that there are no instances in which he sought to seal any portion of the court


4
  In his response, Heretick also put forth the usual objections to relevance, burden, and
overbreadth. (Doc. 250-4 at 3.) As discussed throughout, these blanket objections without any
explanation cannot constitute a sufficient response. Further, we find that the information Plaintiff
seeks is relevant and within the scope of discovery.


                                                13
       Case 2:17-cv-04114-CFK Document 266 Filed 01/27/21 Page 14 of 18




records relating to any petition. Plaintiff seeks to compel a more detailed response that includes

“a clear statement” as to whether Heretick “made any effort . . . to limit public access to such

files (whether by a process called ‘sealing’ or something else).” (Doc. 244 at 6.) In response,

Heretick maintains that his one-word response constitutes a full answer to Plaintiff interrogatory.

We agree.

       Plaintiff’s interrogatory asked a specific question: whether Heretick “sought to seal any

portion of the court records relating to any Petition.” (Doc. 244-1 at 5) (emphasis added).

Heretick answered this specific question fully. Now, in his motion to compel, Plaintiff seeks to

have Heretick answer a related but different and broader question: whether Heretick “made any

effort . . . to limit public access to such files.” Plaintiff cannot move to compel an answer to a

question that he has not asked in his interrogatory. If Plaintiff desired an answer to the broader

question that he has posed in his motion to compel, he could have and should have posed that

question in the interrogatory in the first place. Heretick has fully answered the narrow question

presented here. No further response is required at this stage.

       F. Issue 6: Payments Heretick received for the petitions he filed for class members

       This issue includes only Interrogatory 8, which provides as follows:

       State the amount of money You were paid for each Petition You filed, and the date
       upon which You were paid.

       Heretick initially responded to this interrogatory by providing information regarding only

the payments he received in transactions involving Plaintiff.5 (Doc. 250-4 at 4.) Plaintiff then

sought to compel Heretick’s payment information regarding all petitions Heretick filed. (Doc.

244 at 6.) However, this dispute has apparently been resolved through Heretick’s supplemental

5
 Here again, Heretick has included the familiar recitation of blanket objections to relevance,
burden, and overbreadth. These objections are insufficient, and we find that the information
Plaintiff seeks through this interrogatory is relevant and within the scope of discovery.


                                                 14
        Case 2:17-cv-04114-CFK Document 266 Filed 01/27/21 Page 15 of 18




response. In his supplemental response, Heretick stated that he “will produce documents

reflecting payments [he] received from [Wentworth and Henderson] for the petitions he filed on

their behalf in the Portsmouth, Virginia Circuit Court.” (Doc. 250-4 at 4.) On its face, this

supplemental response seems to resolve any remaining dispute with regard to this interrogatory.

Further, because Plaintiff has not taken the opportunity to alert us to any remaining dispute

through their reply brief (Doc. 257), we will consider this issue to be resolved upon Heretick’s

fulfillment of his stated intention to produce the responsive documents, and will require no

further response at this point.

       G. Issue 7: Whether Heretick illegally filed petitions in Virginia for out-of-state

           sellers

       This issue includes Interrogatory 9 and Document Request 11. Both of these discovery

devices seek information regarding petitions Heretick allegedly filed for out-of-state sellers in

violation of Virginia law. Interrogatory 9 provides as follows:

       Identify all communications between You and Katrina Barnes-Grier.

       Barnes-Grier was identified in Plaintiff’s Second Amended Complaint as an individual

who did not reside in Virginia but for whom Heretick filed a petition representing that she did

reside in Virginia. (Doc. 99 at 30.) However, Barnes-Grier did not transact with Wentworth or

Henderson and is therefore not a putative class member. (Doc. 244 at 6–7.) Heretick objected to

this interrogatory as irrelevant in that it concerned a transaction that did not involve a putative

class member. (Doc. 244-1 at 6.) However, one of Plaintiff’s central allegations is that Heretick

schemed to file petitions for out-of-state sellers in violation of Virginia law, and Barnes-Grier’s

petition may represent an instance where Heretick did exactly what Plaintiff alleges. (Doc. 244 at

6–7.) Heretick’s communications with Barnes-Grier are therefore relevant to whether the alleged




                                                15
       Case 2:17-cv-04114-CFK Document 266 Filed 01/27/21 Page 16 of 18




scheme to file petitions for out-of-staters in violation of Virginia law existed, regardless of

whether Barnes-Grier’s specific petition was a transaction that involved Wentworth or

Henderson. This interrogatory seeks relevant information, and Heretick must respond to it fully

by identifying the relevant documents via bates number.

       The next discovery request within this issue is Document Request 11:

       For each instance in which You represented that a Seller was a resident of the
       Commonwealth of Virginia, identify all steps You took to determine whether that
       representation was true.

       Heretick argues that the motion to compel should be denied with respect to Document

Request 11 in that this “document request” does not actually seek production of any documents

and is instead functionally an interrogatory.6 (Doc. 250 at 13.) We agree with Heretick that

Plaintiff’s request is inaccurately characterized as a document request. Indeed, it is an

interrogatory “masquerading” as a document request. See Three Bros. Supermarket Inc. v. United

States, 2020 WL 5231575, at *3 (E.D. Pa. Sept. 1, 2020). “To succeed on a motion to compel

discovery . . . a party must first prove that it sought discovery in the manner required by the rules

of procedure.” Id. (quoting Camiolo v. State Farm Fire & Cas. Co., 334 F.3d 345, 360 (3d Cir.

2003)). Here, Plaintiff’s “document request” does not actually seek the production or inspection

of any documents in compliance with Fed. R. Civ. P. 34. Plaintiff has therefore not met the

requirement that he “first prove that [he] sought discovery in manner required by the rules,” i.e.,

by seeking the information via the proper discovery tool. Id. Accordingly, the motion to compel

is denied with regard to Document Request 11.


6
 Heretick further argues that this information is irrelevant in that “putative class claims cannot
be based on the filing of petitions [for out-of-state residents in violation of Virginia law] because
Mr. Dockery, the class representative is a Virginia resident.” (Id.) However, we need not and do
not address Heretick’s relevance argument here, as we find that his first argument is sufficient to
deny the motion to compel with respect to Document Request 11.


                                                 16
       Case 2:17-cv-04114-CFK Document 266 Filed 01/27/21 Page 17 of 18




       H. Issue 8: Heretick’s retainer agreements with Wentworth and Henderson

       This issue includes only Document Request 10, which states:

       Produce all retainer letters between You and J.G. Wentworth and or 321
       Henderson.

       Heretick initially objected to this document request as irrelevant and protected by the

attorney client privilege.7 (Doc. 244-1 at 9.) In his response to the motion, Heretick further

argues that his “retainer agreements with Wentworth or Henderson have no bearing on any of the

elements of the claims at issue.” However, a key issue for Plaintiff’s claims is his allegation that

Heretick formed associations with Wentworth and Henderson to carry out the alleged scheme to

defraud sellers of their annuities. As Plaintiff explains, Heretick’s retainer agreements are

relevant to show the scope of “what he was hired to do” for Wentworth and Henderson. This

information could clearly bear on whether Heretick was hired by either or both of those entities

to implement the schemes that Plaintiff has alleged.

       Further, as Plaintiff points out, Heretick’s claims of privilege here are without merit.

Indeed, “the attorney client privilege does not shield fee arrangements.” Montgomery Cty. v.

MicroVote Corp., 175 F.3d 296, 304 (3d Cir. 1999). Only under “unusual circumstances,” none

of which have been shown to exist here, does the attorney client privilege “shield the fact of

retention, the identity of clients, and fee arrangements.” In re Grand Jury Investigation, 631 F.2d

17, 19 (3d Cir. 1980) (internal citations omitted). This information Document Request 10 seeks




7
 Heretick’s response to the document request specifically refers to Virginia Rule of Professional
Conduct 1.6. That Rule provides, in relevant part: “A lawyer shall not reveal information
protected by the attorney-client privilege under applicable law or other information gained in the
professional relationship that the client has requested be held inviolate or the disclosure of which
would be embarrassing or would be likely to be detrimental to the client . . . .” VA. RULES OF
PROF’L CONDUCT R. 1.6.


                                                 17
         Case 2:17-cv-04114-CFK Document 266 Filed 01/27/21 Page 18 of 18




is therefore relevant and not protected by privilege. Accordingly, Heretick must fully respond to

the document request in compliance with his obligations under Fed. R. Civ. P. 34.

   IV.      CONCLUSION

         Relevance in the discovery context has been “construed broadly.” Oppenheimer Fund,

437 U.S. at 351. “Discovery requests may be deemed relevant if there is any possibility that the

information may be relevant to the general subject matter of the action.” CedarCrestone Inc. v.

Affiliated Computer Servs. LLC, 2014 WL 3055355, at *4 (M.D. Pa. July 3, 2014) (quoting

Foster v. Berwind Corp., 1990 WL 209288, *6 (E.D. Pa. Dec.12, 1990)). We find that the

information Plaintiff seeks through his motion to compel is generally relevant, within the broad

scope of discovery, and satisfies the liberal discovery standards applied in the Third Circuit.

Thus, Heretick must provide sufficient responses, as described above throughout, to the extent

we have found he has not already done so. Our order follows.




                                               18
